UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7161



CHARLES E. HINTON; RAKIM WALIYY SHAKUR;
FRANK ROBINSON, JR.; SHELDON COLLINS,

                                          Plaintiffs - Appellants,


VANN SONG; KEVIN MCGILL; DAVID STANLEY; JOHNNY
L. BURRIS; TYMONE NELSON; DEMETRIUS DIXON;
CARLOS J. WEATHERS; DARRELL L. PERRY; JAMES H.
EVANS; BYRON L. JACKSON; KURTIS S. BENJAMIN;
LOREN HENDERSON,

                                                       Plaintiffs,

          versus


PETER S. GILCHRIST, III; JANE DOE, Superior
Court Clerk; JOHN DOE, District Court Judge,
Court Room 1101, on 3/14/00; ISABEL SCOTT DAY,
Public Defender, District 26; KEVIN P. TULLY,
Assistant Public Defender; MARC S. GENTILE,
Assistant Public Defender; GAY R. ATKINS,
Attorney at Law, Assistant Public Defender;
ALICIA BROOKS, Attorney at Law, Assistant
Public Defender; SHARON JUMPER, Attorney at
Law, Assistant Public Defender; JEAN LAWSON,
Attorney at Law, Assistant Public Defender;
STEPHANIE JORDAN, Attorney at Law, Assistant
Public Defender; JOHN TOTTEN, Attorney at Law,
Assistant Public Defender; GREGORY L. WOODS,
Assistant Public Defender; JIM PENDERGRAPH,
Sheriff; HAAKON THORSEN, Attorney at Law,
Assistant Public Defender; CHARLES MORGAN,
JR., Attorney at Law, Assistant Public
Defender,

                                           Defendants - Appellees.
2
Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-246-3-3-MU)


Submitted:   October 24, 2002          Decided:   December 2, 2002


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles E. Hinton, Rahim Waliyy Shakur, Frank Robinson, Jr.,
Sheldon Collins, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellants appeal the district court’s order denying relief on

their 42 U.S.C. § 1983 (2000) complaint.       We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Hinton v. Gilchrist, No. CA-00-246-3-3-MU (E.D.N.C. July

7, 2000).     Loren Henderson’s motions to proceed in forma pauperis

and for the appointment of counsel at the Government’s expense are

denied as moot.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   4